DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 2-6 and 8 terms “preferably” and  “more preferably”  or “especially preferred” are indefinite and should be replaced , because it is unclear if  or to what extent the preferred language further modifies less preferred language.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20180244525) in view of Lukaszkowicz (Review of Nanocomposite Thin Films and Coatings Deposited by PVD and CVD Technology, Nanomaterials, Prof. Mohammed Rahman (Ed.), ISBN: 978-953-307-913-4, InTech).

Liu teaches a method for manufacturing a flexible roll - shaped and continuous graphene film, which includes the following steps: 
S1 . Introduce a polyimide film into plasma through voltage surge for corona treatment , to obtain a corona PI film and coil the corona PI film into a coiled material to be winded into a clamp with a heater.
S2 . Place the coiled material shaped in step S1 on a flowing conveyor belt to enter a carbonization area ; heating it under protection of nitrogen at the  pressure of 1.5 kgf / cm. 
S3 . Place the carbon precursor obtained in step S2 on the flowing conveyor belt to enter a graphitization area ; the heater heats the carbon precursor gradually under the protection of nitrogen , where the nitrogen has a pressure of 1.5 kgf / cm²  (see Embodiment 1 at 0024).
Embodiment 4 adds to the carbonization and graphitization steps of the method above a doping the film with  a nano metal material to form quantum dots. Such procedure takes place at the blanket of  a mixed gas of nitrogen , argon , and neon at the pressure of 1.5 kgf / cm²  step of (see 0033). 
The doped nano metal material is InAs or an alloy of at least one or two of Ca , Sb , Nb , Y , Mo , Si , As , In , Hf , and Ga . 

Liu fails to teach physical or chemical vapor deposition.
Lukaszkowicz  discloses different techniques for the preparation of nanocomposite coatings. The most effective methods are plasma assisted chemical vapor deposition (PACVD), thermally induced chemical vapor deposition (TCVD), magnetron sputtering, vacuum arc evaporation, laser ablation and hybrid techniques consisting of a combination of these (see Table 1 at page 150).

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ,  325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.

Therefore, it would have been obvious to a person of ordinary skills in the art to use magnetron sputtering or vacuum vapor deposition in Liu’s method, since the techniques above are suitable for their intended use.
Allowable Subject Matter
Claims 4-5 objected to as being dependent upon a rejected base claim, but would be allowable over prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Search for prior art does not result in a polyimide film for carbonization, which is formed from such diamines as 30-60 parts 4,4′-diaminodiphenyl ether (ODA), 30-60 parts (2,2-bis[4-(4-aminophenoxy)phenyl]propane (BAPP) and 7-14 parts diamino dianthryl ether and  such dianhydrides as 20-40 parts pyromellitic dianhydride (PMDA) and  30-60 parts (3,3′,4,4′-benzophenone tetracarboxylic dianhydride (BTDA) obtained in Dimethylformamide (DMF).
The closest prior art found is represented by Miyamoto et al (US 20160024256).

Miyamoto discloses a polyimide precursor composition comprising 23.36 g PMDA, 23.38 g BTDA and 60.76g  BAPP (see Example 7) or 15.83g PMDA, 31.50 g BPDA and 45.14 g  ODA (see Example 6) (see Table 2).

However, the reference above does not teach diamino dianthryl ether.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765